--------------------------------------------------------------------------------


AGREEMENT OF PURCHASE AND SALE


THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
effective as of June 25, 2007 (the “Effective Date”) and between STANDARD MOTOR
PRODUCTS, INC., a New York corporation (“Seller”) and THE LEATHER FACTORY, L.P.,
a Texas limited partnership (“Purchaser”).


WITNESSETH:


ARTICLE I


GENERAL


1.1           Agreement to Sell and Purchase. Seller hereby agrees to sell and
convey to Purchaser, and Purchaser hereby agrees to purchase and accept from
Seller, for the Purchase Price (hereinafter defined) and upon and subject to the
terms and conditions hereinafter set forth, all of the following described
property (hereinafter referred to collectively as the “Property”):


(a)
That certain tract or parcel of land owned by Seller lying and being situated in
the City of Fort Worth, County of Tarrant, State of Texas, and being more
particularly described as Exhibit A attached hereto, subject to the provisions
of Section 1.4 herein (the “Land”);



(b)
All buildings, improvements and fixtures situated on the Land (collectively, the
“Improvements”);



(c)
All of the rights and appurtenances pertaining to the Land and the Improvements,
including all right, title and interest of Seller in and to adjacent streets,
alleys, easements and rights-of-way;



(d)
All other rights, privileges and appurtenances owned by Seller and in anyway
related to the property described above, and such other rights, interests and
properties as may be specified in this Agreement to be sold, transferred,
assigned or conveyed by Seller to Purchaser; and



(e)
All transferable licenses, permits, and certificates of occupancy, if any, that
relate to the Land or Improvements.



(f)
The following personal property (“Personal Property”): electrical, plumbing,
HVAC, air compressors, phone equipment system and one-half (1/2) of the cubical
furniture, all racks, bins and shelving not presently subject to a lease
agreement, as more particularly described on Exhibit D as “Modular Furniture to
Convey with Property.


--------------------------------------------------------------------------------



1.2           Purchase Price. The purchase price (the “Purchase Price”) to be
paid for the Property shall be Four Million Five Hundred Thousand AND NO/100
DOLLARS ($4,500,000.00), payable in cash or immediately available wire
transferred funds at the Closing (hereinafter defined).


1.3           Earnest Money. Within two (2) days following the Effective Date,
and as conditions to Seller’s obligations hereunder, Purchaser shall deposit
with Rattikin Title Company, 201 Main Street, Suite 800, Fort Worth, Texas
76102-4880, Attention: Mac Miles (the “Title Agent”), as agent
for                                                                                                     
(the “Title Company”), the sum of One Hundred Thousand and NO/100 Dollars
($100,000.00) to be invested by the Title Agent in a segregated,
interest-bearing account with a financial institution approved by Seller and
Purchaser whose accounts are insured by the Federal Deposit Insurance
Corporation, and to be held and disbursed by the Title Agent strictly in
accordance with the terms and provisions of this Agreement. The amount of such
deposit is hereinafter referred to as “Earnest Money.” At the Closing
(hereinafter defined), the Earnest Money shall be applied to the payment of the
Purchase Price. All accrued interest on the Earnest Money shall become part of
the Earnest Money and shall be distributed as part of Earnest Money in
accordance with the terms of this Agreement.


1.4           Mineral Reservation. Seller agrees to sell and convey to the
Purchaser fifty-one percent (51%) of the oil, gas, and other minerals in and
under and that may be produced from the Land and all of the executive rights
applicable to the Land together with the right of ingress and egress for the
purpose of exploring, drilling, mining for, and producing oil, gas, and other
minerals, which will entitle Purchaser to fifty-one percent (51%) of all
royalties under any existing and/or future leases. Seller will reserve unto
itself, its heirs, successors and assigns, forty-nine percent (49%) of the oil,
gas, and other minerals in and under and that may be produced from the Land
subject to this Agreement, together with the right to receive a like part of all
royalties, bonuses, and rentals payable under any lease in the proportion that
the reserved interest bears to one hundred percent (100%) of the fee mineral
interest under the Land. Seller is expressly authorized to enter into any
mineral lease pending Closing, and the conveyance to Purchaser under this
Agreement will be subject to any mineral lease existing at Closing. In the event
that a mineral lease is executed after the Effective Date, but prior to the
Closing Date, Seller shall pay Purchaser at Closing fifty-one percent (51%) of
all royalties, bonuses and rentals received by Seller after the Effective Date,
but prior to Closing Date, on any such executed mineral lease. Purchaser agrees
to ratify any mineral lease existing as of the Closing Date. Anything to the
contrary herein notwithstanding, Purchaser has the right to approve any mineral
lease prior to its execution. Such approval shall not be unreasonably withheld.
If Purchaser fails to approve or reject any mineral lease within ten (10)
business day after the same has been submitted to Purchaser by Seller, such
mineral lease shall be deemed approved.


In the event that a mineral lease is executed after the Effective Date, but
prior to the Closing Date, Seller shall pay Purchaser at Closing, in addition to
the above, fifty-one percent (51%) of all payments received for surface damages
and one-hundred percent (100%) of all payments received for easements for roads
and transmission lines.


1.5           Excluded Assets. Seller shall retain and remove all office
furniture in all private offices and conference rooms, one-half (1/2) of all
cubical furniture, and all personal items of employees and officers of the
company. Seller must obtain Purchaser’s written approval prior to removing any
items from the Property.


--------------------------------------------------------------------------------



ARTICLE II


TITLE COMMITMENT AND SURVEY;
REVIEW AND INSPECTION BY PURCHASER


2.1           Title Commitment. Seller, at Seller’s expense, will provide
Purchaser an updated title commitment within fifteen (15) days of the effective
date of this contract (the “Title Commitment”), issued by Title Company
describing the Land (which legal description, as determined by the Survey
referenced in Section 2.3 herein below, shall be incorporated into this
Agreement and used in all closing documents), specifying Purchaser or its
assignee as the prospective named insured, showing the Purchase Price as the
prospective policy amount, showing the status of title of the Land and all
exceptions (including, but not limited to, easements, declarations,
restrictions, rights-of-way, covenants, reservations, encumbrances, liens and
other conditions, if any, affecting the Land) which would appear in an Owner
Policy of Title Insurance, when issued, together with true, correct and legible
copies of all items and documents referred to therein including copies of tax
certificates covering all taxes affecting the Property. With regard to the
standard printed exceptions and other exceptions commonly included in title
commitments, the exception for areas and boundaries shall (at Seller’s expense)
be endorsed to provide that the exception shall be amended at Closing to except
only to “Shortages in Area” upon receipt from Seller of a survey acceptable to
the Title Company and the applicable premium therefor paid by Purchaser; no
exceptions shall be permissible for parties in possession, except pursuant to
recorded leases; the exception for restrictive covenants shall be deleted or
endorsed “None of Record except... (with an express description by applicable
recording data of those restrictive covenants and declarations of covenants
affecting the Land)”; the exception for taxes shall be limited to standby fees
and taxes owing for the year in which the Closing occurs and subsequent years
and subsequent assessments for prior years due to changes in land use of the
Property; there shall be no exception for any lien for service, labor or
materials heretofore or hereafter provided, imposed by law and not shown by the
public records; and there shall be no general exception for visible and apparent
easements or roads and highways or similar items (with any such specific
exception to be specifically referenced to, and shown on, the Survey described
in Section 2.3 and also identified by any applicable recording data).


2.2           [Intentionally deleted]


2.3           Survey. Purchaser here by acknowledges that it is in receipt of a
current “as-built” survey of the Land and Improvements (“Survey”), prepared by a
duly licensed land surveyor or engineer reasonably acceptable to the Title
Company and Seller. The Survey shall be currently dated, shall show the location
on the Land of all improvements, buildings and set-back lines, fences, evidence
of abandoned fences, ponds, creeks, streams, rivers, officially designated
100-year flood plains and flood prone areas, canals, ditches, ponds, streams,
rivers, creeks, watercourses, easements, roads, rights-of-way and encroachments,
and shall contain a legal description of the boundaries of the Land by metes and
bounds (which shall include a reference to the recorded plat, if any), and a
computation of the area comprising the Land in both acres and square feet (to
the nearest one-thousandth of said respective measurement). At the Closing, the
metes and bounds description of the Land reflected in the Survey will be used in
the Deed (hereinafter defined) and any other documents requiring a legal
description of the Land. The surveyor shall certify to Seller, to the Purchaser
and/or its assigns, to Purchaser’s lender, and to the Title Company, in form
acceptable to the Purchaser, that the Survey is correct and was made on the
ground; that there are no visible discrepancies, conflicts, encroachments,
protrusions, overlapping of improvements, violations of building or set-back
lines, fences, evidence of abandoned fences, ponds, creeks, streams, rivers,
officially designated 100-year flood plains or flood prone areas, canals,
ditches, ponds, streams, rivers, creeks, watercourses, easements, roads or
rights-of-way (except as are clearly shown and described on the survey plat);
and that the computation of the area of the land shown is correct. Any and all
recorded matters shown on the Survey shall be legibly identified by appropriate
volume and page recording references with dates of recording noted and the
Survey shall show the location of all adjoining streets.


--------------------------------------------------------------------------------



2.4           Review Period and Cure Period. Purchaser shall have until the
earlier to occur of (i) 5 days following the receipt of the Title Commitment or
(ii) the expiration of the Inspection Period (hereinafter defined), to review
the Title Commitment, and Survey (“Review Period”). In the event any exceptions
to title appear in the Title Commitment, or any Uniform Commercial Code filings
exist, or any matters appear in the Survey, that are unacceptable to Purchaser,
Purchaser shall, within said Review Period, notify Seller in writing of such
fact. Upon the expiration of said Review Period, Purchaser shall be deemed to
have accepted all exceptions to title referenced in the Title Commitment and all
matters shown on the Survey except for matters which are the subject of a
notification permitted under the following sentence, and such accepted
exceptions shall be included in the term “Permitted Exceptions” as used herein.
In the event that Purchaser does object to any title exceptions or matters shown
in the Title Commitment and/or the Survey within the Review Period, Seller shall
have ten (10) days from receipt of notice of such objections ( “Cure Period”)
within which to eliminate or modify any such unacceptable exceptions or items to
the reasonable satisfaction of Purchaser. Seller may, but shall have no
obligation, to eliminate any such unacceptable exceptions or items in order to
so eliminate or modify such unacceptable items. In the event that Seller is
unable or unwilling to eliminate or modify such unacceptable items to the
reasonable satisfaction of Purchaser on or before the expiration of said Cure
Period, Seller shall notify Purchaser in writing of such fact within said Cure
Period. In the event Seller notifies Purchase that it is unwilling or unable to
cure such unacceptable exceptions or Seller fails to notify Purchaser whether or
not it will cure such items, Purchaser shall, on or before ten (10) days after
the expiration of the Cure Period, either (a) waive such objections and accept
title to the Property subject to such unacceptable items (which items shall then
be deemed to constitute part of the “Permitted Exceptions”) or (b) terminate
this Agreement by written notice to Seller and receive an immediate refund of
the Earnest Money, plus all accrued interest thereon, whereupon this Agreement
shall automatically be rendered null and void and of no further force and
effect. The failure of Purchaser to so notify Seller of its decision on or
before the ten (10) days after the expiration of the Cure Period shall be deemed
to constitute Purchaser’s election to accept title to the Property subject to
the unacceptable items.


2.5           Inspection by Purchaser. Purchaser shall have the right, at
Purchaser’s expense, through July 12, 2007 (the “Inspection Period”) to inspect
the Property and all documents in Seller’s possession relating to the Property
and operations thereof, including without limitation books, records, service
contracts, real estate tax statements covering the Property for the current
year, all environmental reports covering the Property, if any, and other
documents maintained by or for the Seller, and to conduct such due diligence
review, inspections (including environmental inspection), tests and studies
(including economic feasibility studies) (“Other Related Documents”) as
Purchaser may deem necessary or appropriate in order to determine if the
Property is in satisfactory condition and is suitable for Purchaser’s purpose.


--------------------------------------------------------------------------------



Purchaser hereby acknowledges that Seller delivered and that Purchaser is in
receipt of all documents that were in Seller’s possession relating to the
Property and operations thereof, and Other Related Documents.


Purchaser shall provide Seller with a copy of any and all reports, inspections,
tests and studies, or any other documents created in connection with a due
diligence review pursuant to this provision, including without limitation Phase
I and Phase II Environmental Report.


At least twenty-four (24) hours prior to any entry of the Property to conduct
any supervised physical testing or inspection, Purchaser shall: (i) deliver to
Seller telephonic, e-mail, or written notice of its intention to the enter the
Property, and Seller shall have the right to have one or more of its agents
and/or representatives accompany the Purchaser and (ii) provide Seller
sufficient evidence to show that Purchaser and its agents and representatives
who entered the Property are adequately covered by policies of insurance, issued
by a carrier reasonably acceptable to Seller, insuring Purchaser and Seller
against any and all liability arising out of Purchaser’s or Purchaser’s agents’
or representatives’ entry upon and investigation respecting the Property.


Purchaser shall indemnify, and hold harmless Seller for all reasonable costs and
expenses required to repair or restore any property damaged by Purchaser or its
agents in conducting such tests. The indemnification of Seller by Purchaser in
the preceding sentence shall survive the termination of this Agreement or the
Closing.


During the Inspection Period, Purchaser may, at Purchaser’s election and at its
sole expense, perform any or all of the following, and Seller shall have
absolutely no responsibility, obligation for payment of or reimbursement for, or
liability in connection with such items:


(a)           Obtain a written commitment from the appropriate Governmental
Authority that following the Closing, the Property will be appropriately zoned
for Purchaser’s intended use thereof.


(b)           Obtain from the appropriate Governmental Authorities all permits,
approvals and consents (or written commitments that such will be forthcoming)
required by such Governmental Authorities, or alternatively satisfy itself that
all such required permits, approvals and consents are readily obtainable,
including without limitation any and all access and building permits,
environmental and ecological approvals, subdivision plat approvals, site plan
approvals, utility hook-up permits, and lot split approvals.


(c)           Conduct a Phase I environmental assessment of the Property, and
conduct such additional environmental studies or assessments as Purchaser may
deem appropriate. In that connection, Purchaser will rely solely on such
assessments and reports which Purchaser shall conduct, and no representations,
warranties, reports or environmental assessments provided by Seller will be
relied upon by Purchaser in respect to the Property condition or Purchaser’s
decision to purchase same.


--------------------------------------------------------------------------------



In the event that Purchaser shall fail to close on the purchase of the Property,
Purchaser will restore the Land and the Property to its condition immediately
prior to Purchaser’s conducting of such inspections and tests.


2.6           Termination During Inspection Period. If the Purchaser determines,
in Purchaser’s sole discretion, that the Property is not suitable for any reason
for Purchaser’s intended use or is not in satisfactory condition, then Purchaser
may terminate this Agreement by providing written notice of termination within
the Inspection Period. The Earnest Money shall be refunded to the Purchaser less
the sum of $100.00 to be retained by Seller as independent consideration for
Purchaser’s right to terminate under this provision. If the Purchaser does not
terminate this Agreement within the Inspection Period, any objections with
respect to the condition of the Property, inspection, studies, and assessments
under Section 2.2 shall be deemed waived by the Purchaser.


ARTICLE III


REPRESENTATIONS, WARRANTIES, COVENANTS,
AND AGREEMENTS


3.1           Representations and Warranties of Purchaser.


To induce Seller to enter into this Agreement and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller, as of the Effective Date and as of the Closing Date, except
where specific reference is made to another date or dates, in which case the
other date or dates will apply, that:


(a)           Purchaser has full power and authority to execute, deliver, and
consummate this Agreement subject to the conditions to Closing set forth in this
Agreement. No provisions exist in any contract, document, or other instrument to
which Purchaser is a party or by which Purchaser is bound that would be violated
by consummation of the transactions contemplated by this Agreement.


(b)           Purchaser is a limited partnership duly organized, validly
existing, and in good standing under the laws of the State of Texas.


(c)           Neither the execution nor delivery of this Agreement by Purchaser
will result in a violation or breach of any term or provision or constitute a
default under any agreement to which Purchaser is a party.


--------------------------------------------------------------------------------



3.2           Representations and Warranties of Seller.


To induce Purchaser to enter into this Agreement and to consummate the sale and
purchase of the Property in accordance herewith, Seller represents and warrants
to Purchaser as of the Effective Date and as of the Closing Date, except where
specific reference is made to another date or dates, in which case the other
date or dates will apply, that:


(a)           There are no actions, suits or proceedings pending or, to the best
knowledge and belief of Seller, threatened or asserted against Seller affecting
any portion of the Property, at law or in equity or before or by any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign;


(b)           Seller has not received any notices of any condemnation actions,
special assessments or increases in the asserted valuation of taxes or other
impositions of any nature which are pending or being contemplated with respect
to the Property or any portion thereof;


(c)           Except as to the Permitted Exceptions, there are no liens or
security interests against the Land, the Improvements or against any other
portion of the Property (which will not be paid on or before Closing), nor are
there any actions pending which would result in the creation of any lien for any
Improvements, and Seller shall not create or voluntarily permit to be created
any liens, easements or other conditions affecting any portion of the Property
without the prior written consent of Purchaser. At the Closing, there will be no
unpaid bills or claims in connection with any construction or repair of the
Improvements or other work performed or material purchased in connection with
the Improvements;


(d)           Seller has full power and authority to execute, deliver, and
consummate this Agreement subject to the conditions to Closing set forth in this
Agreement, and by proper corporate action has duly authorized the execution and
delivery of this Agreement and the consummation of the transaction herein
contemplated;


(e)           This Agreement is a valid obligation of Seller and is binding upon
Seller in accordance with its terms;
 
(f)           Seller is the owner of good and indefeasible fee simple title to
the Property, free and clear of any liens, deeds of trust, pledges, security
interests, leases, charges, encumbrances or restrictions of any kind, except as
will be shown in the Title Commitment to be provided in accordance with this
Agreement (which liens, deeds of trust, and security interests will be released
at Closing as a condition precedent to Closing);


(g)           Seller has paid all taxes, charges and assessments (special or
otherwise) required to be paid to any taxing authority which could in any way
now or hereafter constitute a lien against the Property or any part thereof
(except for taxes and assessments payable during the current year). Seller has
not received any notice from any taxing authority or governmental agency
asserting that Seller has failed to file or has improperly filed any tax return
or report required to be filed by it, or that it has not paid all taxes, charges
or assessments now owing by it (except current taxes and assessments not yet
delinquent) which could in any way now or hereafter constitute a lien against
the Property or any part thereof; and no action or proceeding is now pending by
a governmental agency or authority for the assessment or collection of such
taxes, charges or assessments against Seller; and


--------------------------------------------------------------------------------



(h)           Neither the execution nor delivery of this Agreement by Seller
will result in a violation or breach of any term or provision or constitute a
default under any agreement to which Seller is a party.


ARTICLE IV


THE CLOSING


4.1           The Closing Date. The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place in the offices
of the Title Agent within fifteen (15) days after the expiration of the
Inspection Period, but not later then July 31, 2007 (the “Closing Date”).


4.2           Seller’s Obligations at the Closing. Seller shall deliver or cause
to be delivered to Purchaser the following items at the Closing (or by such
earlier date as specifically stated):


(a)
Special Warranty Deed (the “Deed”), in the form attached hereto as Exhibit “B”
executed by Seller, conveying marketable title to the Land and Improvements to
Purchaser, subject to the Permitted Exceptions,



(b)
Certificate of non-foreign status (the “Certificate of Nonforeign Status”), in
the form attached hereto as Exhibit “C.”



(c)
Owner Policy of Title Insurance (the “Owner Title Policy” ) issued by the Title
Company, insuring good and indefeasible title to the Property in Purchaser in a
face amount equal to the Purchase Price, and containing no exceptions other than
the Permitted Exceptions. Purchaser may request and obtain deletion of the
survey exception save “shortages in area” at its sole cost and expense. Seller
agrees to take all reasonable actions that may be required by the Title Company
as a condition to issuing the Owner Title Policy including, but not limited to,
providing aSeller’s affidavit attesting that, to the best of Seller’s knowledge:
(a) no individual or entity has any claim against the Property under the
applicable contractor’s lien laws; and (b) except for Seller, no individual or
entity is either in possession of the Property or has a possessory interest or
claim in the Property.



(d)
Possession of Property, together with all keys and electronic pass cards or
devices to all entrance doors to the Property, to the extent in Seller’s
possession.


--------------------------------------------------------------------------------



(e)
Such evidence of the authority of Seller to consummate the Closing as the title
Company and Purchaser may reasonably require.



(f)
Such other documents as the Title Agent, Title Company or Purchaser may
reasonably request.



(g)
Any and all documents which shall be necessary to complete the satisfaction of
the Title Requirements set forth in Schedule C of the Commitment



(h)
Current real estate ad valorem tax statements covering the Land and
Improvements, if available and if not previously furnished, and tax certificates
for the previous year.



4.3           Purchaser’s Obligations at the Closing. Purchaser shall deliver or
cause to be delivered to Seller the following items at the Closing:


(a)
The Purchase Price required by Section 1.2 above, by delivery to Seller of cash
or immediately available wire transferred funds.



(b)
Such evidence of the authority of Purchaser to consummate the Closing as the
Title Agent, Title Company and Seller may reasonably require.

 
4.4           Closing Costs. Seller shall pay the basic premium for the Title
Policy (Texas form T-l), the fee for preparation and recording the Deed, and
fifty percent (50%) of all other escrow and closing costs. Purchaser shall pay
any documentary transfer tax and sales taxes due in connection with the
consummation of the transaction contemplated herein, all costs and expenses
incurred in connection with obtaining any financing for the purchase of the
Property, including title, escrow, documentation and appraisal costs relating
thereto, and any lender’s policy of title insurance, the cost of any title
endorsements including the survey endorsement, and fifty percent (50%) of all
other escrow and closing costs.


4.5           Prorations. At the Closing, the following items of revenue and
expense shall be adjusted and apportioned in cash as of 11:59 p.m. on the day
preceding the Closing Date (the “Adjustment Date”):


(a)
Real estate and other ad valorem taxes, assessments, personal property or use
taxes and sewer charges, on the basis of the fiscal year for which such taxes or
charges are assessed. If the actual ad valorem taxes are not available on the
Closing Date for the tax year in which the Adjustment Date occurs, the proration
of such taxes at the Closing shall be estimated based upon the most current
information available to the parties, including information disclosed by the
local tax office or other public information. “When actual figures are published
or otherwise become available, Seller and Purchaser shall make such further
adjustment as necessary to cause the proration to be accurate as of the Closing
Date. Purchaser acknowledges that Seller may currently be appealing the
valuation of the Property and agrees that Seller shall be entitled, at Seller’s
cost and expense, to pursue such appeal to completion and to receive (i) any tax
refunds for years prior to the year of the Closing, and (ii) a pro rata share of
any tax refund for the year of the Closing, which pro rata share shall be
calculated by multiplying the amount of the tax refund by the number of days in
the year of the Closing that have elapsed prior to the Closing and dividing such
product by 365. Further, with respect to any such appeal, if any tax refund
creates an obligation to reimburse any tenants for any rents paid, that portion
of such refund equal to the amount of such required reimbursement (after
deduction of allocable expenses as may be provided in the Tenant Lease to such
tenant) shall be paid to Purchaser and Purchaser shall disburse the same to such
tenant.


--------------------------------------------------------------------------------



(c)
All costs and expenses of operating the Property shall be determined to the
Adjustment Date and paid by the Seller. If invoices for any of such charges,
expenses or income figures to the Adjustment Date are unavailable on the Closing
Date, a readjustment of these items will be made when such information becomes
available.



(d)
No provision has been made for the proration of water charges, fuel charges or
utility charges (including, without limitation, telephone, gas and electricity)
as Seller shall terminate its account (but not the service itself) with the
providers of all such services as of the Adjustment Date and the Purchaser
shall, prior to the Closing Date, make application to the providers of such
services for the continuation of such services in the name of Purchaser or its
designee. It is anticipated that in connection with all such services, the
meters will be read on or about the Adjustment Date and the Seller shall be
responsible for paying the bills for such services accruing prior to the
Adjustment Date and the Purchaser shall be responsible for the payment of all
such accounts accruing on or after the Adjustment Date. If any such accounts are
not handled in this matter, they shall be prorated as of the Adjustment Date in
the manner described in Section 4.5(a) above. Seller shall be entitled to
receive and retain all refundable cash or other deposits posted with utility
companies serving the Property.



4.6           Lease. At Closing, Seller shall have the right to lease all
improvements in accordance with the lease attached hereto marked Exhibit “E” and
made a part hereof for all intents and purposes.


ARTICLE V


DAMAGE OR CONDEMNATION PRIOR TO THE CLOSING


5.1           Damage. If, at any time after the Effective Date and on or before
the Closing Date, all or any portion of the Property is damages, destroyed or
rendered inoperative (collectively, the “Damage”), by fire, flood, natural
elements or other causes, Seller shall promptly notify Purchaser of such Damage
and then the following shall apply:


(a)
If the damage is not Material (hereinafter defined), Purchaser shall proceed to
close and purchase the Property as diminished by such Damage, subject to a
reduction in the Purchase Price equal to the full estimated cost of repairing or
restoring the Damage.


--------------------------------------------------------------------------------



(b)
If the Damage is Material, then Purchaser, at its sole option, may elect either
(i) to terminate this Agreement by written notice to Seller given at or prior to
the Closing;, whereupon the Title Agent shall immediately return the Earnest
Money to Purchaser and, upon Purchaser’s receipt thereof, neither party hereto
shall have any further rights against, or obligations to, the other under this
Agreement; or (ii) to agree to close and deduct from the Purchase Price the full
estimated cost of repairing or restoring the Damage.



(c)
If the Damage is covered by insurance, the purchaser shall have the right to
elect to close the purchase of the Property in its condition (with respect to
the Damage covered by insurance) on the Closing Date and to receive a credit
against the Purchase Price in the amount of any deductible, and take an
assignment of the insurance proceeds, in which event Seller shall assign such
insurance proceeds to the Purchaser, remit to Purchase any insurance proceeds
received by Seller and shall permit Purchaser to conduct any remaining
settlement or other negotiations with the insurer as to the amount of proceeds
payable on account of the Damage.



(d)
For the purposes of this Section 5.1, Damage shall be deemed to be “Material” if
the cost of repairing the Damage equals or exceeds the Purchase Price. The cost
of repairing the Damage shall be determined in the following manner: Within 10
days after the Damage occurs, each party shall designate an engineering firm to
act on its behalf, and the firms designated shall promptly consult with each
other in an attempt to mutually agree upon the cost of repairing the Damage. If
the firms cannot agree on the cost within the 10-day period after they have both
been designated, they shall, within five days after such 10-day period,
designate a third engineering firm, which. shall be instructed to determine the
cost of repairing the Damage within 10 days after its designation. The cost of
repairing the Damage as determined by the third engineering firm shall be
conclusive.



5.2           Condemnation. After the Effective Date, in the event of a taking
or threatened taking by condemnation or similar proceedings or actions of all
the Property, or any portion of the Property, Purchaser shall have the option to
terminate this Agreement upon written notice to Seller within five (5) business
days after Purchaser receives notice of such taking or of such threatened
taking, and upon receipt of such notice Seller shall promptly refund the Earnest
Money to Purchaser. If Purchaser does not exercise its option under the
immediately preceding sentence of this Section to terminate this Agreement, then
the Agreement shall remain in full force and effect and Seller shall assign or
pay to Purchaser at Closing, Seller’s entire interest in and to any and all
condemnation awards or proceeds from any such proceedings or actions in lieu
thereof.


ARTICLE VI


DEFAULTS


6.1           Default by Seller. In the event Purchaser is ready, willing and
able to deliver all required items and close at the appointed time as provided
herein, Seller defaults in its obligations to sell the Property, Purchaser shall
be entitled, as its sole and exclusive remedy, to the return of the Earnest
Money and reimbursement from Seller to Purchaser of its actual out-of-pocket
expenses incurred in connection with this transaction, which return and payment
shall operate to terminate this Agreement and release Seller from any and all
duties, obligations and liability hereunder.


--------------------------------------------------------------------------------



6.2           Default by Purchaser. In the event Seller is ready, willing and
able to deliver all required items and close at the appointed time as provided
herein and Purchaser defaults in its obligations to purchase the Property,
Seller may, as its sole and exclusive remedy for such breach, terminate this
Agreement by written notice to Purchaser and the Title Agent, and upon any such
termination the Title Agent shall immediately deliver the Earnest Money to
Seller as liquidated damages for the breach of this Agreement, it being agreed
between the parties hereto that the actual damages to Seller in the event of
such breach are impractical to ascertain and the amount of the Earnest Money is
a reasonable estimate thereof. Seller expressly waives its right to specific
performance or damages against Purchaser.


ARTICLE VII


MISCELLANEOUS


7.1           Notices. Any notice, request, demand, instruction or other
communication to be given to either party hereunder, shall be in writing and
shall either be (i) hand-delivered; (ii) sent by recognized overnight mail
service, or (iii)sent by confirmed telephone facsimile transmission to Seller,
Seller’s attorney, Purchaser and Purchaser’s attorney, at their respective
addresses set forth below. Notice shall be deemed to have been given upon
receipt or refusal of delivery of said notice. The addressees and addresses for
purposes of this paragraph may be changed by giving notice. Unless and until
such written notice is received the last addressee and address stated herein
shall be deemed to continue in effect for purposes hereunder. Such notices shall
be given to the parties hereto at the following addresses or, if given by
facsimile transmission over the telephone, at the following FAX numbers:


If to Seller, to:
Standard Motor Products, Inc.
 
cc: William D. Hayward
 
37-18 Northern Blvd.
 
Hiersche, Hayward, Drakeley, &Urbach
 
Long Island City, NY 11101
 
15303 Dallas Pkwy, Suite 700
 
Telephone: 718-392-0200
 
Addison, Texas 75001
 
Telecopier: 718-784-3284
 
Telephone: 972-701-7004
     
Telecopier: 972-701-8765
               
If to Purchaser, to:
Jon Thompson
 
cc: William M. Warren
 
The Leather Factory, L.P.
 
Loe, Warren, Rosenfield, Kaitcer, Hibbs& Windsor, P.C.
 
P.O. Box 50429
 
P.O. Box 100609
 
Fort Worth, Texas 76105
 
4420 W. Vickery Blvd.
 
Telephone: 817-496-4414
 
Fort Worth, Texas 76185-0609
 
Telecopier: 817-496-9806
 
Telephone: 817-377-0060
     
Telecopier: 817-377-1120




--------------------------------------------------------------------------------




7.2           Brokerage Fees and Commissions. Conditioned upon the actual
consummation of the sale contemplated hereby, Seller agrees to pay commission to
Trey Fricke, Lee & Associates, 5050 Quorum Dr., Suite 460, Dallas, Texas 75254
(“Broker”) pursuant to separate Brokerage Agreement executed between Seller and
Broker, and Seller agree to pay commission of three percent (3%) to The Staubach
Company, 201 Main Street, Suite 1810, Fort Worth, Texas, 76102. If the sale
contemplated hereby is not actually consummated for any reason, including the
default of either or both parties, no commission shall be payable.


7.3           Entire Agreement. This Agreement embodies and constitutes the
entire understanding between the parties hereto with respect to the transactions
contemplated herein, and all prior or contemporaneous agreements,
understandings, representations and statements, oral or written, are merged into
this Agreement.


7.4           Modification. Neither this Agreement nor any provision hereof may
be waived, modified, amended, discharged or terminated except as provided herein
or by an instrument in writing, signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.


7.5           Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.


7.6           Headings. Descriptive headings are used in this Agreement for
convenience only and shall not control, limit, amplify or otherwise modify or
affect the meaning or construction of any provision of this Agreement.
 
7.7           Binding Effect. Subject to the provisions of Section 7.8, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective permitted successors and assigns.


7.8           Assignment. Purchaser shall not assign this Agreement, in whole or
in part, without Seller’s written consent. Any such assignment shall be null and
void.


7.9           Discharge of Obligations. The acceptance of the Deed by Purchaser
shall be deemed to be a fall performance and discharge of every representation
and warranty made by Seller herein and every agreement and obligation on the
part of Seller to be performed pursuant to the provisions of this Agreement,
except those, if any, which are herein specifically stated to survive Closing.


7.10           Time of Essence. Time is of the essence of this Agreement and of
each covenant and agreement that is to be performed at a particular time or
within a particular period of time. However, if the final date of any period
which is set out in any provision of this Agreement or the Closing Date falls on
a Saturday, Sunday or legal holiday under the laws of the United States or the
State of Texas, then the time of such period or the Closing Date, as the case
may be, shall be extended to the next date which is not a Saturday, Sunday or
legal holiday.


7.11           Invalid Provision. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by
such illegal, invalid or unenforceable provision or by its severance from this
Agreement.


--------------------------------------------------------------------------------



7.12           Disclaimers.


(a)           AS A MATERIAL INDUCEMENT TO SELLER TO ENTER INTO THIS AGREEMENT
AND TO SELL THE PROPERTY TO PURCHASER, PURCHASER HEREBY ACKNOWLEDGES AND AGREES
THAT;   (i) PURCHASER IS PURCHASING THE PROPERTY IN “AS IS, WHERE IS CONDITION,
WITH ALL FAULTS”; (ii) PURCHASER IS PURCHASING THE PROPERTY SUBJECT TO ALL
EXISTING LAWS,  STATUTES, ORDINANCES, CODES, RULES AND REGULATIONS, AND
PURCHASER SHALL BE RESPONSIBLE FOR THE PAYMENT OF ALL CONNECTION CHARGES, PRO
RATA FEES, DEVELOPER LIABILITY PAYMENTS AND LIKE CHARGES, FEES AND PAYMENTS
REQUIRED IN CONNECTION WITH THE UTILIZATION OF UTILITIES, ROADS OR OTHER SIMILAR
IMPROVEMENTS TO SERVE THE PROPERTY AND/OR ANY IMPROVEMENTS EXISTING OR HEREAFTER
CONSTRUCTED OR PLACED THEREON; (HI) EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND EXCEPT FOR THE SPECIAL WARRANTY OF TITLE CONTAINED IN THE DEED,
NEITHER SELLER NOR ANY PARTY REPRESENTING SELLER HAS MADE ANY WARRANTY OR
REPRESENTATION TO PURCHASER, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT
TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OR
REPRESENTATIONS CONCERNING HABITABILITY, SUITABILITY, MERCHANTABILITY,
WORKMANSHIP, ENVIRONMENTAL CONDITIONS, INCOME TO BE DERIVED FROM THE PROPERTY,
EXPENSES TO BE INCURRED IN CONNECTION WITH THE PROPERTY, ZONING, BUILDING CODE,
PLATTING, SUBDIVISION, ACCESS, AVAILABILITY OF UTILITIES OR COMPLIANCE WITH ANY
LAWS, STATUTES, ORDINANCES, CODES, RULES OR REGULATIONS; AND (IV) EXCEPT FOR THE
EXPRESS WARRANTIES AND REPRESENTATIONS CONTAINED IN THIS AGREEMENT AND THE
SPECIAL WARRANTY OF TITLE CONTAINED IN THE DEED, PURCHASER WILL NOT RELY ON ANY
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, ORAL OR WRITTEN, OF SELLER OR
ANY PARTY REPRESENTING SELLER BUT INSTEAD WILL RELY ON
PURCHASER’S AND ANY CONSULTANT(S)’ INSPECTIONS, TESTS, SURVEYS, PROCEDURES AND
INVESTIGATIONS OF THE PROPERTY.  PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
ANY REPORTS, AUDITS, ASSESSMENTS, STUDIES  OR OTHER INFORMATION WITH RESPECT OR
PERTAINING TO THE
PROPERTY  FURNISHED TO PURCHASER BY SELLER  (INCLUDING, WITHOUT LIMITATION, ANY
ENVIRONMENTAL REPORTS AND ANY ENGINEERING REPORTS) OR BY ANY PARTY REPRESENTING
SELLER HAVE BEEN PROVIDED BY SELLER TO PURCHASER WITHOUT ANY WARRANTY OR
REPRESENTATION, EXPRESS  OR IMPLIED, ORAL OR WRITTEN, CONCERNING THE ADEQUACY OR
THE ACCURACY THEREOF AND THAT PURCHASER WILL NOT RELY THEREON BUT INSTEAD WILL
RELY ON PURCHASER’S OR ON THE APPLICABLE CONSULTANT(S)’ INVESTIGATIONS OF THE
PROPERTY TO DETERMINE WHETHER THE PROPERTY IS IN A CONDITION . SATISFACTORY TO
PURCHASER AND WHETHER THE PROPERTY IS SUITABLE FOR PURCHASER’S INTENDED USE. The
deed conveying the property to Purchaser at Closing shall contain a provision
substantially identical to that which is set forth above.


--------------------------------------------------------------------------------



(b)          IF THIS AGREEMENT IS CLOSED, AS A MATERIAL INDUCEMENT TO SELLER TO
SELL THE PROPERTY TO PURCHASER, PURCHASER AGREES THAT: (i) PURCHASER IS
EXPRESSLY ASSUMING ALL RISKS, DUTIES AND OBLIGATIONS ARISING OR RESULTING FROM
THE EXISTENCE OF ANY ADVERSE CONDITION IN, ON, UNDER OR ABOUT THE PROPERTY; AND
(ii) EXCEPT IN THE INSTANCE OF FRAUD, PURCHASER HEREBY RELEASES SELLER AND
SELLER’S EMPLOYEES, AGENTS AND CONTRACTORS FROM ALL RESPONSIBILITY AND LIABILITY
FOR ANY AND ALL COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES,
ATTORNEYS’ DISBURSEMENTS AND COURT COSTS), DAMAGES, LOSSES, CLAIMS, CAUSES OF
ACTION, LIABILITIES, LIENS, ENCUMBRANCES, PENALTIES, FINES AND CHARGES,
REGARDLESS OF WHETHER ANY OF SUCH CLAIMS, CAUSES OF ACTIONS OR OTHER MATTERS ARE
FOUNDED IN WHOLE OR IN PART UPON THE ALLEGED OR ACTUAL NEGLIGENCE OR STRICT
LIABILITY OF SELLER OR SELLER’S EMPLOYEES, AGENTS AND CONTRACTORS, ARISING OR
RESULTING FROM OR PERTAINING IN ANY WAY TO THE CONDITION, VALUATION OR UTILITY
OF THE PROPERTY OTHER THAN THOSE (IF ANY) ARISING OUT OF ANY OF THE WARRANTIES
AND REPRESENTATIONS CONTAINED IN THIS AGREEMENT BEING INCORRECT.


PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION 7.12 SHALL
SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.


7.13           No Third Party Beneficiary. The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.


7.14           Termination of Agreement. It is understood and agreed that if
either Purchaser or Seller terminates this Agreement pursuant to a right of
termination granted hereunder, such termination shall operate to relieve Seller
and Purchaser from all obligations under this Agreement, except for such
obligations as are specifically stated herein to survive the termination of this
Agreement.


7.15           Cross Indemnification. Anything to the contrary herein
notwithstanding, Seller shall defend, indemnify and hold harmless Purchaser from
all loss, expense (including reasonable counsel fees), damage and liability
resulting from (a) claims of mechanics and materialmen based on work performed
on or at the Property prior to the Closing, and (b) tort claims (including,
without limitation, for bodily injury, wrongful death or property damage)
against Purchaser or the Property based on causes of action which arose or
accrued prior to the Closing, and (c) contract claims arising by, through, or
under Seller, by tenants, employees, contractors, or utility companies, with
respect to matters that occurred or obligations which accrued prior to the
Closing. Except as otherwise expressly provided in this Agreement, including any
express waivers by Seller, Purchaser shall defend, indemnify and hold harmless
Seller from all loss, expense (including reasonable counsel fees), damage and
liability resulting from (a) claims of mechanics and materialmen based on work
performed on or at the Property on or subsequent to the Closing, and (b) tort
claims (including, without limitation, for bodily injury, wrongful death or
property damage) against Seller based on causes of action which arose or accrued
on or subsequent to the Closing, and (c) contract claims arising by, through or
under Purchaser, by tenants, employees, contractors, or utility companies, with
respect to matters that occurred or obligations which accrued on or subsequent
to the Closing. The indemnification obligations of Purchaser and Seller, as set
forth under this Section 7.14 shall survive the Closing or any termination of
this Agreement.


--------------------------------------------------------------------------------



7.16           Further Assurances. Each party shall, when requested by the other
party hereto, cause to be executed, acknowledged and delivered such further
instruments and documents as may be necessary and proper, in the reasonable
opinion of the requesting party, in order to carry out the intent and purpose of
this Agreement; provided, however this Section 7.15 shall not be construed to
increase the economic obligations or liabilities of either party hereto.


7.17           Non-Disclosure. Except to the extent required by law, reasonably
necessary for Purchaser to obtain financing for the transaction, or either
party’s consultation with its professionals in order to comply with the terms of
this Agreement, neither party will, without the prior written consent of the
other party, and each will direct its representatives not to make, directly or
indirectly, any public comment, statement, or communication with respect to, or
otherwise to disclosure or to permit the disclosure of the existence of
discussions regarding a possible transaction among the parties or any of the
terms, conditions, or other aspects of the transaction among the parties or any
of the terms, conditions, or other aspects of the transaction proposed in this
Agreement. If a party is required by law to make any such disclosure, it must
first provide to the other party the content of the proposed disclosure, the
reasons that such disclosure is required by law and the time and place that the
disclosure will be made.


7.18           Multiple Counterparts. This Agreement maybe executed in a number
of identical counterparts, each of which for all purposes is deemed original,
and all of which constitute collectively one agreement. For purposes of this
Agreement, facsimile signatures shall be deemed originals. Notwithstanding any
other provisions of this Agreement, the parties hereto agree that the execution
of this Agreement and any amendments hereto may be conducted by electronic means
as provided by the Uniform Electronic Transactions Act as enacted in the State
of Texas.


[SIGNATURES ON NEXT PAGE]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement to be
effective as of the Effective Date.
 
 
SELLER:
       
STANDARD MOTOR PRODUCTS, INC.
             
By:
/s/ Robert H. Martin
 
Name:
ROBERT H. MARTIN
 
Title:
TREASURER
             
BUYER:
       
THE LEATHER FACTORY, L.P.,
 
a Texas limited partnership
       
By  The Leather Factory, Inc.,
 
A Nevada corporation
 
General Partner
             
By:
 /s/ Ron C. Morgan
 
Name:
Ron C. Morgan
 
Title:
President
 

 
 

--------------------------------------------------------------------------------